Exhibit 10.12

CHANGE IN CONTROL BONUS AGREEMENT

This CHANGE IN CONTROL BONUS AGREEMENT (this “Agreement”) is made as of
April 30, 2013 (the “Effective Date”), between Veramark Technologies, Inc., a
Delaware corporation with its principal office located at 1565 Jefferson Road,
Suite 120, Rochester, New York (the “Company”), and             , an individual
residing at                      (“Executive”).

WHEREAS, Executive is the                      of the Company; and

WHEREAS, the Company considers the continued availability of Executive’s
services, managerial skills, and business experience to be in the best interest
of the Company and its stockholders and desires to assure the continued services
of Executive on behalf of the Company without the distraction of Executive
occasioned by the possibility of a Change in Control of the Company; and

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:

1. Change in Control Bonus. Subject to Executive’s continued employment with the
Company through the occurrence of the first Change in Control that occurs no
later than December 31, 2013, the Company shall pay Executive a lump sum cash
payment of $             (the “Change in Control Bonus”) within five days
following such Change in Control. The Change in Control Bonus shall be subject
to all applicable tax and other legally-required withholdings.

For purposes hereof, “Change in Control” means the occurrence of any of the
following:

 

  (a) Any person or group (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
the Company or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (within the
meaning of Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities representing more than 50% of the combined voting power of the
Company’s then-outstanding securities entitled generally to vote for the
election of directors;

 

  (b) The Company merges or consolidates with another corporation (other than a
majority-controlled subsidiary of the Company) unless the Company’s stockholders
immediately before the merger or consolidation are to own at least 50% of the
combined voting power of the resulting entity’s voting securities entitled
generally to vote for the election of directors;

 

  (c) The Company sells or otherwise disposes of all or substantially all of the
business or assets of the Company; or

 

  (d) Individuals who, as of the Effective Date, constitute the members of the
board of directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the board of directors of the Company (the
“Board”), provided that any person becoming a director subsequent to the
Effective Date whose election or nomination for election by the Company’s
stockholders is approved by a vote of at least a majority of directors then
constituting the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for direction, without objection to such nomination) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board (excluding, however, for this purpose any Board member whose initial
assumption as a member of the Board occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of any person or persons other than the
Incumbent Board).



--------------------------------------------------------------------------------

However, no Change in Control shall be deemed to have occurred by a reason of
(A) any event involving a transaction in which Executive or a group of persons
or entities with whom or with which Executive acts in concert, acquire(s),
directly or indirectly, more than 50% of the combined voting power of the
Company’s then-outstanding voting securities or the business or assets of the
Company; or (B) any event involving or arising out of a proceeding under Title
11 of the United States Code or the provisions of any future United States
bankruptcy law, an assignment for the benefit of creditors or an insolvency
proceeding under state or local law.

A Change in Control shall be deemed to occur, (I) with respect to a Change in
Control pursuant to subparagraph (a) above, on the date any person or group
first becomes the beneficial owner, directly or indirectly, of securities
representing more than 50% of the combined voting power of the Company’s
then-outstanding securities entitled generally to vote for the election of
directors, (II) with respect to a Change in Control pursuant to subparagraph
(b) or (c) above, on the date the applicable transaction closes, or (III) with
respect to a Change in Control pursuant to subparagraph (d) above, on the date
members of the Incumbent Board first cease to constitute at least a majority of
Board.

2. Not an Employment Contract. Nothing in this Agreement or any other instrument
executed pursuant hereto shall confer upon Executive any right to continue in
the employ of the Company or shall affect the right of the Company to terminate
the employment of Executive with or without cause.

3. Governing Law. All terms of and rights under this Agreement shall be governed
by and construed in accordance with the internal laws of the State of New York,
without giving effect to principles of conflicts of law.

4. Amendments and Waivers. This Agreement may be amended, and any provision
hereof may be waived, only by a writing signed by each party hereto.

5. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior oral and written and all contemporaneous oral discussions, agreements
and understandings of any kind or nature.

6. Separability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.



--------------------------------------------------------------------------------

7. Headings. The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.

8. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.

9. Assignment; Binding Effect. This Agreement may not be assigned by Executive
without the prior written consent of the Company. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted successors and assigns.

10. Section 409A. The compensation and benefits provided under this Agreement
are intended to qualify for an exemption from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and the treasury regulations
and other official guidance issued thereunder, so as to prevent the inclusion in
gross income of any compensation or benefits accrued hereunder in a taxable year
prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to Executive, and this Agreement shall be
administered and interpreted consistent with such intention.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

VERAMARK TECHNOLOGIES, INC. By:                             
                                                                   Name: Title:
EXECUTIVE                              
                                                                         